UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6735


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARK JAMES KONSAVICH,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.    Glen E. Conrad, Chief
District Judge.    (5:05-cr-00019-GEC-RSB-1; 5:13-cv-80575-GEC-
RSB)


Submitted:   July 25, 2013                 Decided:   July 30, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark James Konsavich, Appellant Pro Se.   Jeb Thomas Terrien,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark      James   Konsavich          seeks    to    appeal          the    district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive      28   U.S.C.A.      § 2255    (West        Supp.         2013)       motion,    and

dismissing it on that basis.               The order is not appealable unless

a     circuit     justice        or      judge     issues           a     certificate          of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                         A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies        this        standard        by        demonstrating             that

reasonable      jurists       would      find      that     the          district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief        on   procedural         grounds,           the        prisoner       must

demonstrate       both    that     the    dispositive          procedural            ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Konsavich has not made the requisite showing.                               Accordingly,

we deny a certificate of appealability and dismiss the appeal.

             Additionally, we construe Konsavich’s notice of appeal

and    informal      brief    as   an     application          to       file    a    second     or

                                            2
successive § 2255 motion.         United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).          In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:

      (1) newly discovered evidence that . . . would be
      sufficient to establish by clear and convincing
      evidence that no reasonable factfinder would have
      found the movant guilty of the offense; or

      (2) a new rule of constitutional law, made retroactive
      to cases on collateral review by the Supreme Court,
      that was previously unavailable.

28 U.S.C.A. § 2255(h) (West Supp. 2013).             Konsavich’s claims do

not   satisfy   either    of   these   criteria.         Therefore,     we   deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions    are    adequately    presented     in   the   materials

before   this   court    and   argument    would   not   aid    the   decisional

process.



                                                                       DISMISSED




                                       3